                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

KEMERON MONTEZ HARDIN                                                                      Plaintiff

v.                                                              Civil Action No. 3:19-cv-P48-RGJ

KENTUCKY DEPARTMENT OF CORRECTIONS, et al.                                             Defendants

                                            * * * * *

                                 MEMORANDUM OPINION

       Plaintiff Kemeron Montez Hardin, pro se, filed this in forma pauperis action on the Court’s

approved 42 U.S.C. § 1983 complaint form. This case is before the Court for screening pursuant

to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following reasons, this case will be

dismissed.

                                 I. STATEMENT OF CLAIMS

       Plaintiff is incarcerated in the Hardin County Detention Center (HCDC). He names as

Defendants the Kentucky Department of Corrections (KDOC), the HCDC, KDOC Offender

Information Supervisor Duncan Kendall, and HCDC Class D Coordinator A. Jessie. He states that

he was sentenced in 2013 to ten years in jail for theft; that he was released on parole; and that he

violated his parole 56 days later and received a “24 month (2 yr) flop.” He alleges that the time

shown on his time card does not correspond to the “good time” he has earned. According to his

complaint, Plaintiff “should have served out 12/1/2018 or 1/1/2019,” putting him past his serve-

out date. He states that he has written multiple requests to the KDOC to no avail. He also alleges

that he has been “denied to go to the R.C. building due to a 12 yr old escape from 2007” even
though he has not been classified as an escape risk and that he has been wrongfully denied the

right to earn work credit.

       As relief, Plaintiff asks for monetary and punitive damages.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the action, if the Court

determines that it is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either in law

or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore, dismiss a

claim as frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. When determining whether Plaintiff has stated a claim

upon which relief can be granted, the Court must construe the complaint in a light most favorable

to Plaintiff and accept all factual allegations as true. Prater v. City of Burnside, Ky., 289 F.3d 417,

424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings, Boag v.

MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint must include

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).

       Section 1983 provides a private cause of action against state officials acting “under color

of state law” that deprive persons of “a right secured by the Federal Constitution or laws of the

United States.” 42 U.S.C. § 1983. Although the Supreme Court has recognized that prisoners

have a liberty interest in the correct application of jail credits to their sentences, see Wilkinson v.

Dotson, 544 U.S. 74 (2005), the Supreme Court also has held that when the application of good-



                                                  2
time credits necessarily results in the prisoner’s “immediate release from physical custody” or “in

shortening the length of their actual confinement in prison, habeas corpus [is] their appropriate

remedy.” Preiser v. Rodriguez, 411 U.S. 475, 487 (1973). Thus, Plaintiff fails to state a § 1983

claim related to being held past his serve-out date due to alleged miscalculations by Defendants.

       Moreover, Plaintiff’s claims for monetary and punitive damages are barred by Heck v.

Humphrey, 512 U.S. 477 (1994). Under the Heck doctrine, a state prisoner may not file a § 1983

suit for damages or equitable relief challenging his conviction or sentence if a ruling on his claim

would render the conviction or sentence invalid, until and unless the conviction or sentence has

been reversed on direct appeal, expunged by Executive Order, declared invalid by a state tribunal,

or has been called into question by a federal court’s issuance of a writ of habeas corpus under 28

U.S.C. § 2254. Heck, 512 U.S. at 486-87; Wilkinson v. Dotson, 544 U.S. at 81-82 (“[A] state

prisoner’s § 1983 action is barred (absent prior invalidation) – no matter the relief sought (damages

or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to conviction

or internal prison proceedings) – if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.”).

       With regard to Plaintiff’s claims that he has been denied the right to go to a particular

building based on fears of his escape, a prisoner has no constitutional right to be held in a specific

security classification. Garrison v. Corr, 26 F. App’x 410, 412 (6th Cir. 2001) (citing Moody v.

Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum v. Fano, 427 U.S. 215, 224 (1976)). Nor does a

Kentucky prisoner have a right to be housed in a particular place. Ward v. Dyke, 58 F.3d 271, 274

(6th Cir. 1995); see also Ky. Rev. Stat. §§ 196.070(1), 197.065 (granting Department of

Corrections discretion to decide where to place or transfer prisoners). Therefore, the complaint

does not state a claim related to where Plaintiff can or cannot go within the prison.



                                                  3
        Finally, regarding Plaintiff’s claim that he should be allowed to earn work credit, a prisoner

does not have a constitutional right to prison employment. Martin v. O’Brien, 207 F. App’x 587,

590 (6th Cir. 2006); Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (holding prisoners

have no constitutional right to rehabilitation, education, or jobs). Because “no prisoner has a

constitutional right to a particular job or to any job,” Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.

1987) (per curiam), Plaintiff’s claim related to not being able to work fails to state a claim.

                                           III. CONCLUSION

        For the foregoing reasons, the Court will, by separate Order, dismiss this action.

Date:   April 10, 2019




cc:    Plaintiff, pro se
       Defendants
       General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
       Hardin County Attorney
A961.009




                                                      4
